Case 1:16-cv-00375-AJT-JFA Document 350 Filed 01/31/20 Page 1 of 2 PageID# 17325



                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF VIRGINIA
                                Alexandria Division
 ____________________________________
                                      )
 Anas ELHADY, et al.,                 )
                                      )
       Plaintiffs,                    )
                                      )
 v.                                   )     Case No. 1:16-cv-375 (AJT/JFA)
                                      )
 CHARLES H. KABLE, et al.,            )
                                      )
       Defendants.                    )
 ____________________________________)

                            DEFENDANTS’ NOTICE OF APPEAL

        Notice is hereby given that all defendants in the above named case hereby appeal to the

 United States Court of Appeals for the Fourth Circuit from the following orders entered in this

 action: Order, dated Dec. 18, 2019 (ECF No. 341); Judgment, dated Dec. 19, 2019 (ECF No. 342);

 Order, dated Dec. 27, 2019 (ECF No. 348). This appeal includes all prior orders and decisions that

 merge into these orders.


 Dated: January 31, 2020                                   Respectfully submitted,

                                                           G. ZACHARY TERWILLIGER
                                                           United States Attorney

                                                           JOSEPH H. HUNT
                                                           Assistant Attorney General
                                                           Civil Division

                                                           ANTHONY J. COPPOLINO
                                                           Deputy Director, Federal Programs
                                                           Branch

                                                           AMY POWELL
                                                           DENA M. ROTH
                                                           ANTONIA KONKOLY
                                                           CHRISTOPHER HEALY
                                                           Trial Attorneys, Federal Programs Branch
                                                           United States Department of Justice
Case 1:16-cv-00375-AJT-JFA Document 350 Filed 01/31/20 Page 2 of 2 PageID# 17326



                                              Civil Division, Federal Programs Branch
                                              20 Massachusetts Avenue NW, Room
                                              7324
                                              Washington, DC 20530
                                              Tel: (202) 514-2395
                                              amy.powell@usdoj.gov
                                              dena.m.roth@usdoj.gov
                                              antonia.konkoly@usdoj.gov
                                              christopher.healy@usdoj.gov

                                              /s/ Lauren A. Wetzler
                                              LAUREN A. WETZLER
                                              Chief, Civil Division
                                              Assistant United States Attorney
                                              2100 Jamieson Ave.,
                                              Alexandria, VA. 22314
                                              Tel: (703) 299-3752
                                              Fax: (703) 299-3983
                                              Lauren.Wetzler@usdoj.gov
